Exhibit 10.11

 

PACIFIC ETHANOL, INC.

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

for

PAUL P. KOEHLER

 

This Employment Agreement (“Agreement”) by and between Paul P. Koehler
(“Employee”) and Pacific Ethanol, Inc. (the “Company”) (collectively, the
“Parties”) is effective as of October 1, 2012.

 

WHEREAS, the Company desires to employ Employee to provide personal services to
the Company, and wishes to provide Employee with certain compensation and
benefits in return for his services;

 

WHEREAS, Employee wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits; and

 

WHEREAS, the Parties entered into an Executive Employment Agreement on or about
June 23, 2005, and an Amendment thereto on December 19, 2008, setting forth
certain terms of Employee’s employment with the Company (the “Original
Employment Agreement”) and now seek to supersede and replace the Original
Employment Agreement with this Agreement;

 

WHEREAS, once this Agreement is effective, the parties agree that the Original
Employment Agreement shall have no further force or effect;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

1. EMPLOYMENT BY THE COMPANY.

 

1.1 Position. Subject to terms and conditions set forth herein, the Company
agrees to employ Employee in the position of Vice President of Business
Development, and Employee hereby accepts such employment. During the term of
Employee’s employment with the Company, Employee will devote Employee’s best
efforts and substantially all of Employee’s business time and attention to the
business of the Company.

 

1.2 Duties and Location. Employee shall perform such duties as are customarily
associated with Employee’s then current title. Employee shall report to the
Company’s Chief Financial Officer. Employee’s primary office location shall be
Employee’s residence in Portland, Oregon. The Company reserves the right to
reasonably require Employee to perform Employee’s duties at places other than
Employee’s primary office location from time to time as agreed to by Employee,
and to require reasonable business travel. The Company shall be reimburse
Employee for the cost of such business travel, including transportation between
Portland, Oregon and Sacramento, California.

 



1

 

 

1.3 Policies and Procedures. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

2. COMPENSATION.

 

2.1 Salary. For services to be rendered hereunder, Employee shall receive an
annual salary at the rate of $220,000.00, paid bi-weekly in the amount of
$8,461.54 (the “Base Salary”), subject to standard payroll deductions and
withholdings and payable in accordance with the Company’s regular payroll
schedule. Employee’s Base Salary shall be reviewed annually and may be increased
as approved by the Company’s Board of Directors (the “Board”) in its sole
discretion.

 

2.2 Annual Bonus. Employee will be eligible to earn an annual discretionary
bonus with a target of thirty percent (30%) of Employee’s Base Salary (the
“Annual Bonus”). Whether any Annual Bonus will be awarded, and the amount of the
Annual Bonus awarded to Employee, shall be determined by the Board in its sole
discretion based upon its consideration of both the Company’s performance and
Employee’s performance. Since the Annual Bonus is intended both to reward past
Company and Employee performance and to provide an incentive for Employee to
remain with the Company, Employee must remain an active employee through the
date that any such Annual Bonus is paid to him in order to earn any such bonus.
Employee will not earn any Annual Bonus (including a prorated bonus) if
Employee’s employment terminates for any reason before the Annual Bonus is paid
to him. Any earned Annual Bonus shall be paid as soon as administratively
feasible following the analysis of the calendar year as to which performance was
measured.

 

2.3 Employee Benefits, Stock Options, And Incentive Compensation, And Other
Compensation Plans And Programs. Employee shall be entitled to participate in
such of the Company’s benefit and deferred compensation plans and programs as
may be made available to employees of the Company, including, without
limitation, the Company’s Long Term Incentive Plan, subject in each case to: (i)
the generally applicable terms and conditions of the applicable plan or program
and to the determinations of the Board or other person administering such plan
or program, (ii) determinations by the Board or any such person as to whether
and to what extent Employee shall so participate or cease to participate, and
(iii) amendment, modification or termination of any such plan or program in the
sole and absolute discretion of the Board.

 

3. CONFIDENTIAL INFORMATION OBLIGATIONS.

 

3.1 Confidential Information Agreement. As a condition of employment, Employee
agrees to execute and abide by the Employee Confidential Information and
Inventions Agreement attached hereto as Exhibit A.

 



2

 

 

3.2 Third Party Agreements and Information. Employee represents and warrants
that Employee’s employment by the Company will not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Employee will perform Employee’s duties to the Company without violating
any such agreement. Employee represents and warrants that Employee does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, which would be used in connection with
Employee’s employment by the Company, except as expressly authorized by that
third party. During Employee’s employment by the Company, Employee will use in
the performance of Employee’s duties only information which is generally known
and used by persons with training and experience comparable to Employee’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Employee in the course of Employee’s
work for the Company.

 

4. OUTSIDE ACTIVITIES DURING EMPLOYMENT.

 

4.1 Non-Company Business. Except with the prior written consent of the Chief
Financial Officer (in consultation with the General Counsel), Employee will not
during the term of Employee’s employment with the Company undertake or engage in
any other employment, occupation or business enterprise, other than ones in
which Employee is a passive investor. Employee may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of Employee’s duties hereunder.

 

4.2 No Adverse Interests. Employee agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known by him to
be adverse or antagonistic to the Company, its business or prospects, financial
or otherwise, except as a passive investor in mutual or exchange traded funds.

 

5. TERMINATION OF EMPLOYMENT.

 

5.1 At-Will Relationship. Employee’s employment relationship is at-will. Either
Employee or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice.

 

5.2 Termination without Cause; Resignation for Good Reason. If, at any time, the
Company terminates Employee’s employment without Cause (as defined herein), or
Employee resigns with Good Reason (as defined herein), and Employee executes and
delivers the Separation Date Release of all claims set forth as Exhibit B hereto
within the timeframe set forth therein and allows such release to become
effective, then the Company shall pay Employee severance in the form of
continuation of Employee’s Base Salary in effect on Employee’s last day of
employment (the “Separation Date”) for a period of nine (9) months after
Employee’s termination. This severance shall be paid in substantially equal
installments on the Company’s regular payroll schedule (subject to standard
deductions and withholdings) over the nine (9) month period following the
Separation Date; provided, however, that no payments will be made prior to the
effective date of the release of claims. On the first payroll date following the
effective date of the release, the Company will pay Employee the payments that
Employee would have received on or prior to such date in a lump sum under the
original schedule but for the delay in effectiveness of the release, with the
balance of the cash severance being paid as originally scheduled.

 



3

 

 

5.3 Termination for Cause; Resignation. If the Company terminates Employee’s
employment with the Company for Cause, or Employee resigns without Good Reason,
then Employee will not be entitled to any further compensation from the Company
(other than accrued salary, and accrued and unused vacation, through Employee’s
last day of employment), including severance pay, pay in lieu of notice or any
other such compensation.

 

5.4 Termination Due to Death or Disability.

 

(a) Death. This Agreement and Employee’s employment shall terminate immediately
upon Employee’s death and Employee’s estate shall not be entitled to any further
compensation from the Company (other than accrued salary, and accrued and unused
vacation, through Employee’s last day of employment), including severance pay,
pay in lieu of notice or any other such compensation.

 

(b) Disability. If Employee is prevented from performing his duties as described
in Section 1.1 of this Agreement by reason of any physical or mental incapacity
that results in Employee’s satisfaction of all requirements necessary to receive
benefits under the Company’s long-term disability plan due to a total
disability, then, to the extent permitted by law, the Company may terminate the
employment of Employee and this Agreement at or after such time. In such an
event, and if Employee or someone authorized to act on his behalf executes and
delivers the Separation Date Release of all claims set forth as Exhibit B hereto
within the timeframe set forth therein and allows such release to become
effective, then the Company shall pay Employee severance in the form of
continuation of Employee’s Base Salary in effect on Employee’s Separation Date
for a period of nine (9) months after Employee’s termination. This severance
shall be paid in substantially equal installments on the Company’s regular
payroll schedule (subject to standard deductions and withholdings) over the nine
(9) month period following the Separation Date; provided, however, that no
payments will be made prior to the effective date of the release of claims. On
the first payroll date following the effective date of the release, the Company
will pay Employee the payments that Employee would have received on or prior to
such date in a lump sum under the original schedule but for the delay in
effectiveness of the release, with the balance of the cash severance being paid
as originally scheduled. The severance benefits provided for in this Section 5.4
shall be reduced by any amounts provided to Employee by any federal or state
disability insurance payments or benefits, and any private insurance disability
payments or benefits, provided to Employee.

 

5.5 Health Insurance. To the extent provided by the federal continuation of
coverage law or, if applicable, state laws of similar effect (collectively,
“COBRA”), and by the Company’s then-current group health insurance policies,
Employee may be eligible to continue Employee’s then-current group health
insurance benefits at Employee’s own expense after the termination of Employee’s
employment. Employee will be provided with a separate notice describing
Employee’s rights and obligations under the applicable state and/or federal
COBRA laws on or after the Separation Date.

 



4

 

 

5.6 Deferred Compensation. Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Agreement (the “Severance
Benefits”) that constitute “deferred compensation” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”) shall not commence in connection with Employee’s
termination of employment unless and until Employee has also incurred a
“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (“Separation From Service”), unless the Company reasonably
determines that such amounts may be provided to Employee without causing
Employee to incur the additional 20% tax under Section 409A.

 

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9).

 

If Employee is a “specified employee” within the meaning of 409A(a)(2)(B)(i) of
the Code, any Severance Benefit payments that are triggered by a separation from
service shall be accelerated to the minimum extent necessary so that (a) the
lesser of (y) the total cash severance payment amount, or (z) six (6) months of
such installment payments are paid no later than March 15 of the calendar year
following such termination, and (b) all amounts paid pursuant to the foregoing
clause (a) will constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations and thus will be payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations. It is intended that if Employee is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of such
separation from service the foregoing provision shall result in compliance with
the requirements of Section 409A(a)(2)(B)(i) of the Code since payments to
Employee will either be payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations or will not be paid
until at least 6 months after separation from service.

 

Notwithstanding any other payment schedule set forth in this Agreement, none of
the Severance Benefits will be paid or otherwise delivered prior to the
effective date of the Separation Date Release of all claims set forth as Exhibit
B hereto. On the first regular payroll pay day following the effective date of
the Separation Date Release of all claims, the Company will pay Employee the
Severance Benefits Employee would otherwise have received under the Agreement on
or prior to such date but for the delay in payment related to the effectiveness
of the release of claims, with the balance of the Severance Benefits being paid
as originally scheduled. All amounts payable under the Agreement will be subject
to standard payroll taxes and deductions.

 



5

 

 

In the event that the payments or other benefits provided for in this Agreement
or otherwise payable to Employee (i) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (ii) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then Employee’s benefits
under this Agreement shall be either (a) delivered in full, or (b) delivered to
such lesser extent which would result in no portion of such benefits being
subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by Employee on an after-tax basis, of the greatest amount
of benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in payments or benefits
constituting “parachute payments” is necessary pursuant to the foregoing
provision, reduction shall occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. If acceleration of vesting of stock award compensation is to
be reduced, such acceleration of vesting shall be cancelled in the reverse order
of the date of grant of the Employee’s stock awards.

 

5.7 No Mitigation. Employee shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Employee as the result
of employment by another employer after the date of termination, or otherwise.

 

5.8 Definitions.

 

(a) For purposes of this Agreement, “Cause” shall mean any one or more of the
following:

 

(i) Employee’s indictment or conviction of any felony or of any crime involving
dishonesty;

 

(ii) Employee’s participation in any fraud or other act of willful misconduct
against the Company (including any material breach of Company policy that causes
or reasonably could cause harm to the Company);

 

(iii) Employee’s refusal to comply with any lawful directive of the Company;

 

(iv) Employee’s material breach of Employee’s fiduciary, statutory, contractual,
or common law duties to the Company (including any material breach of this
Agreement or the Confidential Information and Inventions Agreement); or

(v) Conduct by Employee which in the good faith and reasonable determination of
the Board demonstrates gross unfitness to serve.

 

Provided, however, that in the event that any of the foregoing events is
reasonably capable of being cured, the Company shall, within twenty (20) days
after the discovery of such event, provide written notice to the Employee
describing the nature of such event and Employee shall thereafter have ten (10)
business days to cure such event.

 



6

 

 

(b) For purposes of this Agreement, Employee shall have “Good Reason” for
Employee’s resignation if: (w) any of the following occurs without Employee’s
consent; (x) Employee notifies the Company in writing, within twenty (20) days
after the occurrence of one of the following events that Employee intends to
terminate his employment no earlier than thirty (30) days after providing such
notice; (y) the Company does not cure such condition within thirty (30) days
following its receipt of such notice or states unequivocally in writing that it
does not intend to attempt to cure such condition, and (z) the Employee resigns
from employment within thirty (30) days following the end of the period within
which the Company was entitled to remedy the condition constituting Good Reason
but failed to do so:

 

(i) the assignment to Employee of any duties or responsibilities which result in
the material diminution of Employee’s authority, duties or responsibility;
provided, however, that the acquisition of the Company and subsequent conversion
of the Company to a division or unit of the acquiring corporation will not by
itself result in a material diminution of Employee’s authority, duties or
responsibility;

 

(ii) a material reduction by the Company in Employee’s annual base salary,
except to the extent the base salaries of all other executive officers of the
Company are accordingly reduced;

 

(iii) a relocation of Employee’s place of work, or the Company’s principal
executive offices if Employee’s principal office is at such offices, to a
location that increases Employee’s daily one-way commute by more than
thirty-five (35) miles; or

 

(iv) any material breach by the Company of any material provision of this
Agreement, including but not limited to Section 7.7.

 

6. ARBITRATION.

 

To ensure the timely and economical resolution of disputes that may arise in
connection with Employee’s employment with the Company, Employee and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, Employee’s employment, or the termination of
Employee’s employment, shall be resolved to the fullest extent permitted by law
by final, binding and confidential arbitration, by a single arbitrator, in
Sacramento, California, conducted by JAMS under the then applicable JAMS rules.
By agreeing to this arbitration procedure, both Employee and the Company waive
the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Employee or the Company would be entitled to seek
in a court of law. The Company shall pay all JAMS’ arbitration fees in excess of
the amount of court fees that would be required if the dispute were decided in a
court of law. Nothing in this Agreement is intended to prevent either Employee
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.

 



7

 

 

7. GENERAL PROVISIONS.

 

7.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next day after sending by overnight carrier, to the
Company at its primary office location and to Employee at his address as listed
on the Company payroll.

 

7.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

 

7.3 Waiver. Any waiver of any breach of any provisions of this Agreement must be
in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

 

7.4 Complete Agreement. This Agreement, including Exhibit A, constitutes the
entire agreement between Employee and the Company and it is the complete, final,
and exclusive embodiment of their agreement with regard to this subject matter.
This Agreement supersedes and replaces the Original Employment Agreement in its
entirety and the Original Employment Agreement shall have no further force or
effect. It is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified or
amended except in a writing signed by the Employee and a duly authorized officer
of the Company.

 

7.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

7.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

7.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Employee and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Employee
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably. The Company shall obtain the assumption of this Agreement
by any successor or assign of the Company.

 



8

 

 

7.8 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the date first above written.

 

 

Pacific Ethanol, Inc.

 

 

By: /s/ Bryon T. McGregor                                         

Bryon T. McGregor

Chief Financial Officer

 

Understood and Agreed:

 

Employee

 

 

By:       /s/ Paul P. Koehler           

Paul P. Koehler

 



9

 

 

EXHIBIT A

 

CONFIDENTIAL INFORMATION AND INVENTIONS AGREEMENT

 

 

 

 

 



 

 

 

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

In consideration of my employment or continued employment by Pacific Ethanol,
Inc. (“Company”), and the compensation paid to me now and during my employment
with the Company, I agree to the terms of this Agreement as follows:

 

1. CONFIDENTIAL INFORMATION PROTECTIONS.

 

1.1 Nondisclosure; Recognition of Company’s Rights. At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company. I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information. I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

 

1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products, services, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

 

1.3 Third Party Information. I understand that Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During and after the term of my employment, I will hold Third Party
Information in strict confidence and will not disclose to anyone (other than
Company personnel who need to know such information in connection with their
work for Company) or use, Third Party Information, except in connection with my
work for Company or unless expressly authorized by an officer of Company in
writing.

 

1.4 No Improper Use of Information of Prior Employers and Others. I represent
that my employment by Company does not and will not breach any agreement with
any former employer, including any noncompete agreement or any agreement to keep
in confidence or refrain from using information acquired by me prior to my
employment by Company. I further represent that I have not entered into, and
will not enter into, any agreement, either written or oral, in conflict with my
obligations under this Agreement. During my employment by Company, I will not
improperly make use of, or disclose, any information or trade secrets of any
former employer or other third party, nor will I bring onto the premises of
Company or use any unpublished documents or any property belonging to any former
employer or other third party, in violation of any lawful agreements with that
former employer or third party. I will use in the performance of my duties only
information that is generally known and used by persons with training and
experience comparable to my own, is common knowledge in the industry or
otherwise legally in the public domain, or is otherwise provided or developed by
Company.

 



1

 

 

2. INVENTIONS.

 

2.1 Inventions and Intellectual Property Rights. As used in this Agreement, the
term “Invention” means any ideas, concepts, information, materials, processes,
data, programs, know-how, improvements, discoveries, developments, designs,
artwork, formulae, other copyrightable works, and techniques and all
Intellectual Property Rights in any of the items listed above. The term
“Intellectual Property Rights” means all trade secrets, copyrights, trademarks,
mask work rights, patents and other intellectual property rights recognized by
the laws of any jurisdiction or country.

 

2.2 Prior Inventions. I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”). If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior Invention.

 

2.3 Assignment of Company Inventions. Inventions assigned to the Company or to a
third party as directed by the Company pursuant to the section titled
“Government or Third Party” are referred to in this Agreement as “Company
Inventions.” Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and I have set forth in Exhibit A, I hereby
assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.

 

2.4 Obligation to Keep Company Informed. During the period of my employment and
for one (1) year after my employment ends, I will promptly and fully disclose to
Company in writing (a) all Inventions authored, conceived, or reduced to
practice by me, either alone or with others, including any that might be covered
under California Labor Code section 2870, and (b) all patent applications filed
by me or in which I am named as an inventor or co-inventor.

 

2.5 Government or Third Party. I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.

 

2.6 Enforcement of Intellectual Property Rights and Assistance. During and after
the period of my employment, I will assist Company in every proper way to obtain
and enforce United States and foreign Intellectual Property Rights relating to
Company Inventions in all countries. If the Company is unable to secure my
signature on any document needed in connection with such purposes, I hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as my agent and attorney in fact, which appointment is coupled with an
interest, to act on my behalf to execute and file any such documents and to do
all other lawfully permitted acts to further such purposes with the same legal
force and effect as if executed by me.

 



2

 

 

2.7 Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.

 

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.

 

4. ADDITIONAL ACTIVITIES. I agree that (a) during the term of my employment by
Company, I will not, without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company, and (b) for the period of my employment
by Company and for one (l) year thereafter, I will not, either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.

 

5. RETURN OF COMPANY PROPERTY. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation. I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company. In addition, if I have used any personal computer, server,
or e-mail system to receive, store, review, prepare or transmit any Company
information, including but not limited to, Confidential Information, I agree to
provide the Company with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such Confidential
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed. I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company’s personnel at
any time with or without notice. Prior to the termination of my employment or
promptly after termination of my employment, I will cooperate with Company in
attending an exit interview and certify in writing that I have complied with the
requirements of this section.

 

6. NOTIFICATION OF NEW EMPLOYER. If I leave the employ of Company, I consent to
the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.

 

7. GENERAL PROVISIONS.

 

7.1 Governing Law and Venue. This Agreement and any action related thereto will
be governed and interpreted by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which
Company’s principal place of business is located for any lawsuit filed there
against me by Company arising from or related to this Agreement.

 



3

 

 

7.2 Severability. If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will remain
enforceable and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.

 

7.3 Survival. This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor or other assignee
and be binding upon my heirs and legal representatives.

 

7.4 Employment. I agree and understand that nothing in this Agreement shall give
me any right to continued employment by Company, and it will not interfere in
any way with my right or Company’s right to terminate my employment at any time,
with or without cause and with or without advance notice.

 

7.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark. If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of the change to the other
party.

 

7.6 Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.

 

7.7 Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.

 

7.8 Export. I agree not to export, directly or indirectly, any U.S. technical
data acquired from Company or any products utilizing such data, to countries
outside the United States, because such export could be in violation of the
United States export laws or regulations.

 

7.9 Entire Agreement. If no other agreement governs nondisclosure and assignment
of inventions during any period in which I was previously employed or am in the
future employed by Company as an independent contractor, the obligations
pursuant to sections of this Agreement titled “Confidential Information
Protections” and “Inventions” shall apply. This Agreement is the final, complete
and exclusive agreement of the parties with respect to the subject matter hereof
and supersedes and merges all prior communications between us with respect to
such matters. No modification of or amendment to this Agreement, or any waiver
of any rights under this Agreement, will be effective unless in writing and
signed by me and the CEO of Company. Any subsequent change or changes in my
duties, salary or compensation will not affect the validity or scope of this
Agreement.

 



4

 

 

This Agreement shall be effective as of the first day of my employment with
Company.

 



EMPLOYEE:   COMPANY:               I HAVE READ, UNDERSTAND, AND ACCEPT THIS
AGREEMENT AND HAVE BEEN GIVEN THE OPPORTUNITY TO REVIEW IT WITH INDEPENDENT
LEGAL COUNSEL.   ACCEPTED AND AGREED:                     (Signature)  
(Signature)               By:       By:                   Title:       Title:  
                Date:       Date:                   Address:     Address:      
         

 



5

 

 

EXHIBIT A

 

INVENTIONS

 

1. Prior Inventions Disclosure. The following is a complete list of all Prior
Inventions (as provided in Section 2.2 of the attached Employee Confidential
Information and Inventions Assignment Agreement, defined herein as the
“Agreement”):

 

o

None

      o See immediately below:                        

 

2. Limited Exclusion Notification.

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

 

a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

 

b. Result from any work performed by you for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.



A-1

 

 

EXHIBIT B

 

SEPARATION DATE RELEASE

 

(To be signed on or within 21 days after the employment termination date.)

 

In exchange for the severance benefits to be provided to me by Pacific Ethanol,
Inc. (the “Company”) pursuant to the terms of my Employment Agreement (the
“Agreement”), I hereby provide the following General Release of Claims (the
“Release”). I understand that, on the last date of my employment with the
Company, the Company will pay me any accrued salary to which I am entitled by
law, regardless of whether I sign this Release, but I am not entitled to any
severance benefits unless I sign and return this Release to the Company and I
allow it to become effective.

 

I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, arising out of or in any
way related to events, acts, conduct, or omissions occurring at any time prior
to or at the time that I sign this Release.

 

This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership or equity interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing (including claims based on or arising under the Agreement); (4)
all tort claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act (as amended) (“ADEA”), the federal
Family and Medical Leave Act, the California Labor Code (as amended), the
California Family Rights Act, and the California Fair Employment and Housing Act
(as amended).

 

I understand that notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement to
which I am a party, the charter, bylaws, or operating agreements of any of the
Released Parties, or under applicable law; or (ii) any rights which are not
waivable as a matter of law. In addition, I understand that nothing in this
release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, except that
I acknowledge and agree that I shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein. I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.

 



B-1

 

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised by this writing that: (1) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose voluntarily to sign it earlier); (4) I have seven
(7) days following the date I sign this Release to revoke it by providing
written notice of revocation to the Company’s Chief Financial Officer; and (5)
this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth calendar day after the date I sign
it provided that I do not revoke it (the “Effective Date”).

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act, the
California Family Rights Act, or otherwise, and I have not suffered any
on-the-job injury for which I have not already filed a workers’ compensation
claim.

 

I further agree: (1) not to disparage the Company, its parent, or its or their
officers, directors, employees, shareholders, affiliates and agents, in any
manner likely to be harmful to its or their business, business reputation, or
personal reputation (although I may respond accurately and fully to any
question, inquiry or request for information as required by legal process); (2)
not to voluntarily (except in response to legal compulsion) assist any third
party in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents;
and (3) to reasonably cooperate with the Company, by voluntarily (without legal
compulsion) providing accurate and complete information, in connection with the
Company’s actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters, arising from
events, acts, or failures to act that occurred during the period of my
employment by the Company.

 

 

By:       [VP NAME] Date



 

 

B-2

